Citation Nr: 9913540	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  97-32 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


WITNESSES AT HEARING ON APPEAL

Appellant, her daughter, and L.W.


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1942 to 
April 1944.  He is deceased, and the appellant is the 
custodian of the veteran's minor child.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to service 
connection for the cause of the veteran's death and denied 
entitlement to Dependents' Educational Assistance.  

The Board has restated the first issue as shown above for the 
following reasons.  The appellant stated on her May 1997 
application for DIC that she did not claim that the cause of 
the veteran's death was due to service.  When she was 
notified of the denial of her claim, she wrote to the RO 
indicating that she completely understood that the veteran's 
death was not due to service.  She submitted another 
application for DIC in June 1997, in which she again 
indicated that she did not claim that the cause of the 
veteran's death was due to service.  The RO thereafter denied 
a claim for death pension and notified the appellant.  She 
requested a hearing, and the RO asked for clarification as to 
which of the claims she wished to have a hearing.  In October 
1997, she wrote and stated very clearly that she was seeking 
DIC benefits for the veteran's minor child under the 
provision that provides for payment of DIC in some cases when 
the veteran is totally disabled because of service-connected 
conditions but dies from other causes.  Although the RO did 
not address it as such, that clearly indicated her claim of 
entitlement to benefits under 38 U.S.C.A. § 1318.  She 
expanded on that, noting that the veteran had established 
service connection for traumatic partial amputation of all 
fingers of the right hand and traumatic amputation of three 
fingers of the left hand and that his combined evaluation had 
been 90 percent since 1946.  She stated that "there was no 
question about [the veteran's] having contracted lung cancer 
from the service, the question was his disability from the 
amputation of his fingers."  

In the statement of the case, the RO continued to address the 
claim as if it were a claim of entitlement to service 
connection for the cause of death.  In the appellant's 
substantive appeal, she again reiterated her contention that 
the veteran, although evaluated as 90 percent disabled by his 
service-connected conditions, had in fact been 100 percent 
disabled.  The appellant clearly understood the benefit she 
was seeking for the veteran's minor child, and she clearly 
understood the basis for seeking that benefit, that is, her 
contention that the veteran's service-connected conditions 
rendered him totally disabled, although the cause of death 
was a nonservice-connected condition.  Accordingly, the Board 
has restated the issue to reflect the benefit that is being 
sought by the appellant.

The Board remanded this case in July 1998 in order to provide 
the appellant an opportunity to appoint a representative and 
to provide her a hearing in accordance with her request.  The 
RO complied with the Board's instructions, and this case is 
ready for appellate review.  In December 1998, a video 
conference hearing was held before the undersigned, who is 
the Board member making this decision and who was designated 
by the Chairman to conduct that hearing pursuant to 
38 U.S.C.A. § 7107(c) (West Supp. 1998).

In July 1997, the appellant filed a claim for accrued 
benefits.  The RO informed her in a July 1997 letter that a 
decision could not be made on her claim due to a recent 
decision by the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court).  The claims file does not show that a decision has 
been rendered on this claim, and this issue is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran died on April [redacted], 1997, and the 
immediate cause of his death was squamous cell carcinoma of 
the lungs.

2.  At the time of the veteran's death, he was service-
connected for traumatic partial amputation of all fingers of 
the right hand, evaluated as 70 percent disabling, and 
traumatic amputation of the second, third, and fourth fingers 
of the left hand, evaluated as 40 percent disabling, for a 
combined disability rating of 90 percent.

3.  The veteran was not in receipt of, nor was he entitled to 
receive, VA disability compensation based on a continuous 
total disability rating for the ten or more years immediately 
preceding his death.

4.  The veteran did not die of a service-connected 
disability, or have a total disability permanent in nature 
resulting from a service-connected disability, or die while a 
disability so evaluated was in existence.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC benefits under 38 
U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 1991); 
38 C.F.R. §§ 3.22 and 20.1106 (1998). 

2.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code have not been met.  38 
U.S.C.A. §§ 3500 and 3501 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.807 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

A rating decision of April 1944 awarded the veteran service 
connection for traumatic partial amputation of all fingers of 
the right hand and traumatic amputation of the second, third, 
and fourth fingers of the left hand.  He was awarded a 100 
percent disability rating from April 12, 1944.  A June 1944 
rating decision determined that the evidence of record did 
not show that he had loss of use of either hand, and the 100 
percent disability rating was reduced to 70 percent, 
effective August 29, 1944.  A March 1947 rating decision 
amended the June 1944 rating decision and evaluated the 
veteran's right hand condition as 70 percent disabling and 
his left hand condition as 40 percent disabling.  His 
combined evaluation was 90 percent, effective from April 1, 
1946.  A September 1959 rating decision determined that the 
June 1944 and subsequent rating decisions were clearly and 
unmistakably erroneous in failing to award the veteran 
special monthly compensation for the loss of use of one hand 
from his discharge from service.  

In May 1997, the appellant submitted a claim for DIC benefits 
on behalf of the veteran's surviving minor child.  The 
veteran died on April [redacted], 1997, and the immediate cause 
of his death was squamous cell carcinoma of the lungs.  As 
discussed above, the appellant does not maintain that the 
veteran's death was related to his military service.  Rather, 
she maintains that the veteran was totally disabled due to 
his service-connected conditions. 

During her hearing in December 1998, the appellant testified 
that the veteran should have been evaluated as 100 percent 
disabled from the date she had met him, which was in 1983.  
She stated that he could not pick things up with his hands 
without help, and he fed himself using the palms of his 
hands.  She stated that he did not receive any medical 
treatment for his service-connected conditions during the 
time she had known him because he did not want to.  She 
stated that he had worked in the garbage department as a 
supervisor, but he could not do any lifting or picking things 
up.  The veteran had worked in this position for at least 
seven years, and he retired when he was 62 years old, in 
approximately 1987-88.  A relative of the appellant, L.W., 
testified that the veteran's minor child deserved to get 
benefits.


II. Legal Analysis

A. Dependency and Indemnity Compensation

The children of a deceased veteran may be entitled to DIC as 
if the veteran's death was service connected where the 
veteran's death was not caused by his own willful misconduct 
and he was in receipt of or for any reason (including receipt 
of military retired or retirement pay or correction of a 
rating after the veteran's death based on clear and 
unmistakable error) was not in receipt of, but would have 
been entitled to receive, compensation at the time of death 
for a service-connected disability that was either:  (1) 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of ten years or more 
immediately preceding death; or (2) continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of the veteran's discharge or release from 
active service for a period of not less than five years 
immediately preceding death.  38 U.S.C.A. § 1318 (West 1991); 
38 C.F.R. § 3.22(a) (1998).

DIC benefits may be granted if the appellant can establish 
that the veteran hypothetically would have been entitled to 
receive a retroactive 100 percent evaluation for the ten-year 
period immediately preceding his death.  See Green v. Brown, 
10 Vet. App. 111, 118 (1997).  VA is to determine, based upon 
evidence in the veteran's claims file or VA custody prior to 
the veteran's death, whether, had he brought a claim more 
than 10 years prior to his death, the veteran would have been 
entitled to receive a total disability rating for the 10 
years immediately preceding his death, thus entitling his 
survivor(s) to DIC benefits under section 1318.  Wingo v. 
West, 11 Vet. App. 307, 311-12 (1998).

In Carpenter v. Gober, 11 Vet. App. 140 (1998), the Court 
addressed the question whether the "entitled to receive 
language" of § 1318(b) and 38 C.F.R. § 3.22(a), in 
conjunction with the Court's analysis of that language in 
Green, resulted in the appellant being able to bypass a prior 
final Board decision regarding the veteran's unemployability.  
In Carpenter, the appellant's § 1318 claim was first raised 
in October 1991.  At the time of her claim, VA regulations 
indicated that issues involved in a survivor's claim for 
benefits would be decided without regard to any prior 
disposition of those issues during the veteran's lifetime.  
38 C.F.R. § 19.196 (1991).  This regulation was amended 
effective March 4, 1992, by the promulgation of 38 C.F.R. 
§ 20.1106, which provides: 

Except with respect to benefits under the 
provisions of 38 U.S.C. § 1318 . . . 
issues involved in a survivor's claim for 
death benefits will be decided without 
regard to any prior disposition of those 
issues during the veteran's lifetime.  

38 C.F.R. § 20.1106 (1998).

In Carpenter, the Court held that the appellant was entitled 
to adjudication of her § 1318 claim under the law and 
regulation in effect when she brought her claim and remanded 
the case for adjudication of the § 1318 "entitled to 
receive" DIC claim under Green without regard to any prior 
disposition of the issues during the veteran's lifetime 
pursuant to 38 C.F.R. § 19.196.  In this case, the appellant 
submitted her claim in May 1997.  Therefore, pursuant to the 
Court's analysis in Carpenter, the appellant's § 1318 claim 
is governed by 38 C.F.R. § 20.1106, which requires that her 
claim must be decided with regard to the prior disposition of 
the issue during the veteran's lifetime.

However, as 38 C.F.R. § 3.22(a) is also applicable to the 
claim, and it provides, in part, that DIC benefits may be 
paid if the veteran was in receipt of or for any reason was 
not in receipt of but would have been entitled to receive 
compensation at the time of death for service-connected 
disablement that was continuously rated totally disabling by 
a schedular or unemployability rating for a period of 10 or 
more years immediately preceding death, the Board will 
consider whether that regulation might provide a basis on 
which to grant the appellant's claim.

The March 1947 rating decision that assigned a 70 percent 
disability rating for the veteran's right hand condition and 
a 40 percent disability rating for his left hand condition, 
resulting in a combined evaluation of 90 percent, is final.  
See 38 U.S.C.A. § 7105(b)(1), (d)(3) (West 1991); 38 C.F.R. 
§§ 20.200, 20.302, and 20.1103 (1998).  The appellant's claim 
for DIC benefits must be denied because she has not 
demonstrated entitlement under any criteria set forth in § 
1318.  First, the veteran was not evaluated as 100 percent 
disabled during the ten years prior to his death or from the 
date of his discharge from service for a period of not less 
than five years immediately preceding death.  Second, there 
is no medical evidence supporting the appellant's contention 
that the veteran should have been evaluated as 100 percent 
disabled.  The appellant testified that the veteran did not 
receive medical treatment for his service-connected 
conditions for as long as she had known him, which was more 
than ten years prior to his death.  Moreover, she does not 
maintain that the veteran was unable to work due to his 
service-connected disabilities.  In fact, he was apparently 
able to engage in employment despite his service-connected 
disabilities until his retirement at age 62.  There is no 
evidence to support the appellant's contention that the 
veteran should have been evaluated as 100 percent disabled 
for 10 years prior to his death.  The preponderance of the 
evidence is therefore against her claim.  

B. Dependents' Educational Assistance

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500 and 3501 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.807 (1998).  

As noted above, the veteran died many years after service due 
to a nonservice-connected disability.  Since service 
connection has not been established for the cause of the 
veteran's death, it follows that the appellant is not 
entitled to Dependents' Educational Assistance on this basis.  
At the time of the veteran's death in 1997, his combined 
disability evaluation was 90 percent.  Therefore, he was not 
in receipt of a total and permanent disability evaluation due 
to service-connected disability at the time of his death.  
Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

The claims of entitlement to Dependency and Indemnity 
Compensation under the provisions of 38 U.S.C. § 1318 and 
Chapter 35 Dependents' Educational Assistance are denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

